Exhibit 10.45

FOURTH AMENDMENT TO SUPPLY AGREEMENT

This fourth amendment (“Fourth Amendment”) to the Supply Agreement by and
between MannKind Corporation (“MannKind”) and Amphastar Pharmaceuticals, Inc.
 (“Amphastar”), originally dated July 31, 2014 and as previously amended on
October 31, 2014, November 9, 2016 and April 11, 2018 (collectively, the
“Agreement”), is hereby made as of the 24 day of December,  2018, by and between
MannKind on the one hand, and on the other hand, Amphastar. 

RECITALS:

WHEREAS, MannKind and Amphastar entered into the Agreement pursuant to which
Amphastar is to manufacture and supply the Product to MannKind, and MannKind is
to purchase certain minimum quantities of the Product; and

WHEREAS MannKind and Amphastar have determined it to be mutually beneficial to
amend the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, MannKind and
Amphastar, hereby agree to amend the Agreement as follows:

1.



Definitions.  Unless otherwise defined herein, each of the capitalized terms
used in this Fourth Amendment shall have the definition and meaning ascribed to
it in the Agreement.

2.



Amendment Fee.  No later than December 31, 2018, MannKind shall pay Amphastar an
amendment fee in the amount of US $2.0 million (the “Amendment Fee”).

3.Amendments to the Agreement. Effective upon the payment of the Amendment Fee,
the Agreement shall be amended as follows:

3.1The table in Section 6.1 of the Agreement shall be amended and replaced in
its entirety with the following:

 

 

 

 

Calendar Year

Purchase Commitment Quantities (kg)

Purchase Price (per gram)

Delivery and Payment

2014

51

EUR 77.50

 

2015

299

EUR 77.50

 

2016

0

EUR 77.50

 

 

2017

35

EUR 77.50

 

2018

57.5

EUR 77.50

 



--------------------------------------------------------------------------------

 



2019

75

EUR 77.50

Purchase Commitment Quantities of 25 kg shall be purchased in each of the first,
second and fourth Quarters, which shall be payable to Amphastar no later than
fifteen (15) days after the date of invoice. 

2020

205

EUR 77.50

25% of the Purchase Commitment Quantities shall be paid on a Quarterly basis.  

2021

205

EUR 77.50

25% of the Purchase Commitment Quantities shall be paid on a Quarterly basis.  

2022

255

EUR 77.50

25% of the Purchase Commitment Quantities shall be paid on a Quarterly basis. 

2023

255

EUR 77.50

25% of the Purchase Commitment Quantities shall be paid on a Quarterly basis. 

2024

112.5

EUR 77.50

25% of the Purchase Commitment Quantities shall be paid on a Quarterly basis. 

 

Notwithstanding anything to the contrary, in no event shall any of the Quarterly
payments set forth in the Table above (Section 6.1 of the Agreement) be payable
to Amphastar later than fifteen (15) days after the close of the corresponding
calendar quarter. 

3.2Section 10.1 of the Agreement shall be extended until December 31, 2024.  All
other terms and conditions in paragraph 10.1 shall remain in full force and
effect. 

4.



Final Agreement.

From and after the execution of this Fourth Amendment, all references in the
Agreement (or in the Fourth Amendment) to “this Agreement,” “hereof,” “herein,”
“hereto,” and similar words or phrases shall mean and refer to the Agreement as
amended by this Fourth Amendment.  The Agreement as amended by this Fourth
Amendment constitutes the entire agreement by and between the Parties as to the
subject matter hereof.  Except as expressly modified by this Fourth Amendment,
all other terms and conditions of the Agreement shall remain in full force and
effect.





2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of MannKind and Amphastar has caused this
Fourth Amendment to be executed by their duly authorized officers.

 

 

 

 

 

 

MannKind Corporation

 

 

Amphastar Pharmaceuticals, Inc.

 

By:

/s/ David Thomson

 

By:

/s/ Jason Shandell

Name:

David Thomson

 

Name:

Jason Shandell

Title:

EVP + General Counsel

 

Title:

President + General Counsel

 

3

--------------------------------------------------------------------------------